Citation Nr: 1229781	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-19 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a thoracic spine disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for a right great toe disability.

7.  Entitlement to service connection for a left great toe disability.

8.  Entitlement to service connection for residuals of a broken middle finger.

9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for disability exhibited by loss of breath.

11.  Entitlement to service connection for disability exhibited by loss of vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION


The Veteran served on active duty from March 2004 to March 2008.

This matter comes to the Board of Veterans Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied the Veteran's claims. The Veteran filed a notice of disagreement in September 2008, and the RO issued statement of the case dated in May 2009.  The Veteran submitted his substantive appeal in May 2009.

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the Veteran's claim based upon all relevant evidence.  


FINDINGS OF FACT

3.  A hearing loss did not have its clinical onset in service and is not otherwise related to active duty.  

2.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.  

3.  Chronic left shoulder disability did not have its clinical onset in service and is not otherwise related to active duty.  

4.  Chronic thoracic spine disability did not have its clinical onset in service and is not otherwise related to active duty.  

5.  Chronic lumbar spine disability did not have its clinical onset in service and is not otherwise related to active duty.  

6.  Resolving all doubt in the Veteran's favor, ingrown right hallux lateral nail borders had their onset in military service.

7.  Resolving all doubt in the Veteran's favor, ingrown left hallux lateral nail borders had their onset in military service.

8.  Residuals of a broken middle finger did not have their clinical onset in service and are not otherwise related to active duty.  

9.  Chronic left knee disability did not have its clinical onset in service and is not otherwise related to active duty.  

10.  Disability exhibited by loss of breath did not have its clinical onset in service and is not otherwise related to active duty.  

11.  Disability exhibited by loss of vision did not have its clinical onset in service and is not otherwise related to active duty.  
CONCLUSIONS OF LAW

1.  3.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Chronic left shoulder disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

4.  Chronic thoracic spine disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

5.  Chronic lumbar spine disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  
 
6.  Resolving all doubt in the Veteran's favor, ingrown right hallux lateral nail borders had their onset in service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

7.  Resolving all doubt in the Veteran's favor, ingrown left hallux lateral nail borders had their onset in service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

8.  Residuals of a broken middle finger were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

9.  Chronic left knee disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

10.  Disability exhibited by loss of breath was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

11.  Disability exhibited by vision loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in April 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records and VA medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

 The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

With respect to hearing loss, the Board notes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also 


Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for bilateral hearing loss, tinnitus, a left shoulder disability, a thoracic spine disability, a lumbar spine disability, disabilities of the right and left great toes, residuals of a broken middle finger, a left knee disability, loss of breath, and loss of vision.


The Veteran's service treatment records reflect audiometric testing within normal limits and no diagnosis or complaints of tinnitus.  On the Veteran's service entrance examination, dated in August 2003 and updated in March 2004, the Veteran was indicated to have fractured his middle finger in November 2003, prior to service.  It was noted that there were no sequelae.  The enlistment examination reflects a normal clinical evaluation of the low back, left knee, and great toes.  In April 2004, the Veteran was seen for complaints related to his left shoulder.  He was indicated to have left shoulder strain and given a duty waiver for three days.  In November 2005, the Veteran was seen for complaints of back pain and was diagnosed with thoracic back strain.  He was also noted, October 2006, to have middle back spasm.  

The service treatment records reflect complaints regarding the Veteran's low back and left knee in service.  The complaints of low back pain were first noted in September 2004, when the Veteran reported that, two months prior, he injured his back when he picked up a pallet.  The Veteran was assessed with low back pain and a back brace was ordered.  The Veteran also had complaints of left knee pain in May 2004.  He indicated in several treatment notes that he injured his left knee playing football in 1999 and that military service and his back condition were aggravating his left knee.  The Veteran also reported that his left knee was made worse by running.  Diagnoses included low back strain, lumbago, joint pain in the knee, and patellofemoral syndrome.  The Veteran was also treated for ingrown toenails in service, specifically the medial and lateral border of the right large toe, and the medial border of the left large toe.  He had surgery for this in service.

The Veteran was afforded a VA examination dated in April 2008 in connection with his hearing loss and tinnitus claims.  The Veteran reportedly began having hearing difficulties approximately four years prior, during his time in the service.  He also began experiencing bilateral high pitched tonal tinnitus at the same time.  The examiner stated that the tinnitus was now nonexistent.  Upon testing, the Veteran did not have hearing loss for VA purposes.  The examiner stated that he believed that the test reliability was good and that the results were consistent with bilateral hearing within normal limits.  

On VA examination of the eyes dated in December 2008, the Veteran was diagnosed with astigmatism and issued a written prescription for glasses.  The examiner stated that, in his opinion, the astigmatism was not related to any service-connected disability.  X-rays of the Veteran's chest and lungs dated in November 2008 were normal.  Other than this, there are complaints related primarily to his low back and left knee, but no indication of hearing loss, tinnitus, or of the other claimed disabilities.

In January 2009, the Veteran was assessed with ingrown left hallux and right hallux lateral nail borders, decreased inflammation, and pain in the left hallux.  A February 2009 treatment report indicated that the Veteran related no problem with either great toe, but the physician noted that chronic swelling of the left hallux medial nail lip remained.  The left hallux nail plate was incurvated and was noted to predispose further ingrown.  The physician indicated that the medial nail border would again ingrow with time.  

A March 2009 VA examination revealed essentially normal findings for the left knee and spine.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  Diagnoses included chronic low back and left knee pain, but did not indicate specific disabilities causing the pain.  The x-rays of the spine and left knee were normal.  The examiner noted that ear and eye examinations were done and that no disability or loss of function in ear or eye examination was found.  The examiner noted that the Veteran had broken proximal phalynx middle finger, left hand.  The fracture was in 2003 prior to service.  It was treated with a splint with no residuals.  With respect to the Veteran's complaints of loss of breath, the Veteran complained of odor in the work area in Germany.  The examiner indicated that the Veteran was seen in OPC and told that there was nothing that could be done about it.  He was returned to duty.  With respect to the left shoulder, the Veteran indicated that he injured it in high school football, and noted complaints of sudden pain during push-ups in Germany.  The examiner noted that there was no diagnosis related to this and no treatment.  The examiner stated that there was no hearing loss and no tinnitus.  X-rays indicated normal views of the chest and negative left shoulder.  After examination, the Veteran was diagnosed with chronic low back pain and chronic left knee pain, but no other disabilities.  

The Veteran was noted to have had ingrown toenails in service, specifically the medial and lateral border of the right large toe, and the medial border of the left large toe, for which he had surgery.  After service, the March 2009 VA examiner indicated that the Veteran had continued issues related to his bilateral great toes.  In January 2009, the Veteran was assessed with ingrown left hallux and right hallux lateral nail borders, decreased inflammation, and pain in the left hallux.  A February 2009 treatment report indicated that the Veteran related no problem with either great toe, but the physician noted that chronic swelling of the left hallux medial nail lip remained.  The left hallux nail plate was incurvated and was noted to predispose further ingrown.  The physician indicated that the medial nail border would again ingrow with time.  Resolving all doubt in the Veteran's favor, bilateral ingrown hallux lateral nail borders had their onset in service.  

With respect to the Veteran's other service connection claims, however, the evidence does not indicate that service connection is warranted.

First, the Veteran does not have a hearing loss for VA compensation purposes, a current left shoulder or thoracic spine disability, or any kind of respiratory disability.  While he has claimed that tinnitus is related to service, he denied that he had tinnitus on recent clinical testing.  In addition, while the Veteran was treated for low back and left knee problems in service, he did not exhibit any pertinent disability on post service VA examination.  The x-rays of the low back and left knee were normal.  

As noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

And while the Veteran is noted to have been diagnosed with low back and left knee pain, pain alone, without a currently diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the low back and left knee pain that has been reported in this case is not considered to be a disability for VA purposes.

With respect to the Veteran's left middle finger claim, the Veteran's service entrance examination, dated in August 2003 and updated in February 2004, noted that the Veteran fractured his middle finger in November 2003, prior to service.  It was indicated that there were no sequelae.  The Veteran's service treatment records note no complaints of or treatment for residuals of this fracture and there was no diagnosis or treatment related to this finger after service.  There is no evidence that the disability underwent any increase in service, nor is there any diagnosed disability related to this finger after service.  It remains asymptomatic.  As such, service connection based on aggravation of the left middle finger must be denied.

The Veteran was diagnosed with astigmatism.  In this regard, the Board notes that for the purposes of entitlement to benefits, the law provides that refractive errors of the eye are not diseases or injuries within the meaning of applicable legislation.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive errors of the eyes even if visual acuity decreased in service, as this is not a disease or injury with the meaning of the applicable legislation relating to service connection.  38 C.F.R. § 3.303(c).  Accordingly, such a disorders cannot be service-connected, absent evidence of aggravation by a superimposed disease or injury.  See Monroe v. Brown,  4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1990).  And as indicated by the evidence, there is no basis to find that any current vision loss is due to superimposed disease or injury during service, and the December 2008 VA examiner stated that the astigmatism was not related to any service-connected disability.

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiners in this case to be most persuasive, based as they were on examinations of the Veteran and his claims file.  

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disabilities are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting also that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) (the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation).   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the Veteran is competent to claim that he has joint pain and problems with vision and hearing.  However, he is not competent to diagnose orthopedic, auditory and/or visual disease. To the extent he is competent to claim that pertinent problems had their onset in service and continued since active duty, his statements are contradicted by the other evidence of record that is more probative in nature.   The Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value.  The Board finds that the Veteran's contentions regarding his disabilities are outweighed by the medical and other evidence of record.  

In summary, the Board concludes that, with the exception of the Veteran's great toe disabilities, the preponderance of the evidence is against the Veteran's claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left shoulder disability is denied.

Service connection for a thoracic spine disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a right great toe disability, to include ingrown right hallux lateral nail borders, is granted.

Service connection for a left great toe disability, to include ingrown left hallux lateral nail borders, is granted.

Service connection for residuals of a broken middle finger is denied.

Service connection for a left knee disability is denied. 

Service connection for loss of breath is denied.

Service connection for a vision disability, to include astigmatism, is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


